                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



LITIGATION SUPPORT SERVICES,      : CIVIL ACTION
LLC,
                                  : NO. 19-01574
     Plaintiff,                   :
                                  :
v.                                :
                                  :
ARKADIY LYAMPERT; ELENA           :
LYAMPERT; ANNA LYAMPERT; EAA      :
INVESTMENTS, LLC; VRLA TECH,      :
LLC; VALLEY VIEW GRANTOR          :
RETAINED INCOME TRUST; SECOND     :
VALLEY VIEW GRANTOR RETAINED      :
INCOME TRUST                      :
                                  :
     Defendants.                  :



                               O R D E R



         AND NOW, this 10th day of June, 2019, upon

consideration of Defendants’ Motion to Dismiss or Transfer (ECF

No. 3), Defendants’ Motion to Disqualify Plaintiff’s Counsel

(ECF No. 4), and Plaintiff’s Motion to Compel Arbitration and to

Stay Proceedings (ECF No. 7), and following a hearing held on

the record on June 10, 2019, it is hereby ORDERED as follows:

         1)    Defendants’ Motion to Disqualify Plaintiff’s

               Counsel (ECF No. 4) is DENIED;1


1         Considering the affidavits submitted by Defendants in
support of their Motion to Disqualify, and assuming the averred
         2)   Defendants’ Motion to Dismiss or Transfer (ECF No.

              3) is DENIED as it pertains to dismissal, and

              DENIED without prejudice as it pertains to

              transfer;2

         3)   Plaintiff’s Motion to Compel Arbitration and to

              Stay Proceedings (ECF No. 7) is DENIED;3

         4)   Plaintiff’s Cross-Motion for Protective Order (ECF

              No. 9) is DENIED as moot;

         5)   Defendants’ Motion for Leave to File a Reply (ECF

              No. 11) is GRANTED;

         6)   Plaintiff’s Motion for Leave to File a Reply (ECF

              No. 14) is GRANTED;

         7)   Defendants’ Motion to Amend/Correct (ECF No. 15) is

              GRANTED;

         8)   The parties must mediate this matter to completion

              within 30 days of the entry of this Order.   If

facts to be true, the Court does not find a violation of
Pennsylvania Rule of Professional Conduct 1.9(a).
2         The Court finds that it has personal jurisdiction over
all of the Defendants and that venue is proper in this forum.
At an appropriate time, Defendants may refile a motion seeking
transfer pursuant to 28 U.S.C. § 1404(a).
3         The Court finds that the Long-Term Engagement
Agreement (“LTEA”) contains an agreement to arbitrate (“Para.
12”), and that the dispute falls within the scope of the
agreement to arbitrate. See ECF No. 3 Ex. B ¶ 12. Further, the
Court finds that Para. 12 provides for mediation as a condition
precedent for arbitration, but that the parties have been unable
to satisfy this condition precedent.

                                2
              mediation is not concluded before the end of 30

              days, regardless of the reason (unless extended by

              the Court), the parties shall proceed to the coin-

              toss provisions of Para. 12 of the LTEA and comply

              with the following steps.   Defendants’ counsel,

              Jeff Farrow (or if Farrow is unavailable for any

              reason then another designee of Defendants) shall

              perform the coin-toss in the Chambers of Magistrate

              Judge Rueter at a date and time to be determined by

              Magistrate Judge Rueter.    In the event that Farrow

              or another designee of Defendants fails to complete

              the coin-toss in compliance with this Order,

              Plaintiff’s counsel, George Bochetto, shall perform

              the coin-toss in the Chambers of Magistrate Judge

              Rueter;4

         9)   The parties shall attend a settlement conference

              with Magistrate Judge Reuter following the

              completion of the coin-toss;

         10) Within 24 hours of the completion of the coin-toss,

              the parties shall file a joint statement explaining

4         At the hearing, Bochetto represented to the Court that
Farrow has indicated orally and in writing that Farrow is no
longer representing Defendants. Bochetto’s representation was
not contested. Consistent with Para. 12, in light of Farrow’s
apparent unavailability, the Court orders these procedures to be
followed.

                                3
   the outcome of the coin-toss and which arbitration

   service has been selected by the winner, including

   the location of the arbitration proceedings;

11) The parties will attend a telephone status &

   scheduling conference at a date and time to be

   determined.



          AND IT IS SO ORDERED.


                 /s/ Eduardo C. Robreno
                 EDUARDO C. ROBRENO,    J.




                       4
